SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1403
CAF 10-01293
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF KYRAH A.J.S.
---------------------------------------------
NIAGARA COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

LEONARD S., RESPONDENT-APPELLANT.


PATRICIA M. MCGRATH, LOCKPORT, FOR RESPONDENT-APPELLANT.

SUSAN M. SUSSMAN, NIAGARA FALLS, FOR PETITIONER-RESPONDENT.

TIMOTHY D. HASELEY, ATTORNEY FOR THE CHILD, LOCKPORT, FOR KYRAH A.J.S.


     Appeal from an order of the Family Court, Niagara County (John F.
Batt, J.), entered May 20, 2010 in a proceeding pursuant to Social
Services Law § 384-b. The order, among other things, transferred
guardianship and custody of the subject child to petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court